DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 04/18/2022. 
Acknowledgement is made to the amendment of claim 1.
Acknowledgement is made to the cancellation of claims 2 and 7. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1, 3-6, and 8-11 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 2010/0211070 A1) in view of Zhang (US 2009/0137997 A1).
Regarding claim 1, Subramanian irrigated ablation system (Fig. 1; tissue coagulation system 10), comprising: 
a probe (Fig. 1; catheter apparatus 100) being configured to be inserted into a chamber of a heart (¶[0022 discusses the present invention as having application in the treatment of conditions within the heart, such as creating lesions to treat atrial fibrillation), the probe including: 
an electrode (Fig. 1; tip electrode 106) configured to apply radiofrequency (RF) power to a myocardium in the chamber so as to ablate the myocardium (¶[0030] discusses the apparatus as supplying and controlling RF power); 
a temperature sensor (Fig. 6; temperature sensor 144) configured to provide a temperature signal which is indicative of a temperature at a plurality of different times; and 
an irrigation channel (Fig. 6; the cooling fluid flows through fluid tube 158 into chamber 164 and connects from chamber 164 to chamber 166 through fluid lumen 170 where the fluid exits the catheter through a plurality of fluid outlets 172) through which to irrigate the myocardium; 
a pump (Fig. 1; pump 308) to pump an irrigation fluid into the irrigation channel; 
an RF signal generator (Fig. 1; power supply and control apparatus 200 includes an electrosurgical unit (“ESU”) 202 that supplies and controls RF power) configured to generate the RF power to be applied by the electrode to ablate the myocardium; and 
a controller (Fig. 1; power supply and control apparatus 200) configured to: receive the temperature signal from the temperature sensor (¶[0030] discusses the ESU as adjusting the output of the device based on the temperature measured at the tip electrode with the temperature sensor), the temperature signal being a current temperature measured by the temperature sensor; 
calculate a rate of change of the temperature over time (¶[0037] discusses the controller as controlling the flow rate as a function of the rate of temperature change) based on the temperature signal; 
calculate a temperature difference (Fig. 7; the calculated temperature difference is shown in the occurrence of the unit-based adjustments from the base rate, as the adjustments of the base rate occur at various temperatures and temperature rates of change in order to maintain a constant preferred temperature while minimizing irrigation use. The example in ¶[0037] has a preferred temperature, which is described as, the temperature at which the flow rate will remain at the based flow rate if the temperature is constant, of 45˚C. In this example, shown in Fig. 7; the flow rate will not be signaled by the controller to change if the current temperature is 45˚C and the temperature over time is not changing, as can be shown by the rate of change being 0.0 ˚C/Sec. The controller will cause a change in flow rate though, for example, when the currently measured temperature is not the preferred temperature and the temperature over time is not changing. This can be seen in Fig. 7, as for every 5˚C difference between the currently measured temperature and the preferred temperature, there will be a change in the fluid flow rate. For example, if the temperature is remaining constant, in that the rate of change is 0.0, and the currently measured temperature is 50˚C, the difference between the current temperature and the preferred temperature is  5 ˚C, this difference will cause the system to increase the base fluid flow rate by +1. This difference between the measure temperature and the preferred temperature, can be seen as function which will continue as the currently measured temperature moves farther from the preferred temperature in either direction, taking into account the rate of change of the temperature), which is equal to the current temperature as measured by the temperature sensor less a preset target temperature; 
calculate an irrigation rate with which to irrigate the myocardium via the irrigation channel with the irrigation fluid based both on the calculated rate of change of the temperature and the temperature difference (¶[0037] states that the controller will control the flow rate as a function of both temperature and rate of temperature change, as discussed above, since the temperature is measured with relation to the preferred temperature, the temperature measurement is reliant on the difference between the measured temperature and a preferred temperature); and 
provide an irrigation signal to the pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate, wherein the system operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of +1 and a high irrigation rate of +6, or could be interpreted and having a low irrigation rate as having a value less than 0, and having a high irrigation rate as greater than 0).
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (¶ [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (¶ [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (¶ [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  
Regarding claim 3, Subramaniam teaches the system of 1, wherein the controller is configured to calculate the irrigation rate based on a function that yields a higher irrigation rate based on a higher rate of change of temperature (Fig. 7, ¶ [0037] & [0039]).
Regarding claim 4, Subramaniam teaches the system of 3, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, ¶ [0037] & [0039]).
Regarding claim 6, Subramaniam teaches an irrigated ablation method comprising: generating radiofrequency (RF) power to be applied by an electrode of a probe to ablate a myocardium in a chamber of a heart (¶ [0024] & [0030]); applying the RF power to the myocardium so as to ablate the myocardium (¶ [0024] & [0030); providing a temperature signal which is indicative of a temperature of the myocardium at a plurality of different times (Fig. 4; 144 & Fig. 7-9, ¶ [0030] & [0033]); pumping an irrigation fluid into an irrigation channel through which to irrigate the myocardium (Fig. 1; 308, 310); receiving the temperature signal (¶ [0033]); calculating a rate of change of the temperature over time based on the temperature signal (Fig. 7, ¶ [0033], [0037], & [0039]); calculating a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (¶ [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”) calculating an irrigation rate with which to irrigate the myocardium via the irrigation channel with the irrigation fluid based at least on the calculated rate of change of the temperature (Fig. 7, ¶ [0033], [0037], & [0039]) and the temperature difference (¶ [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and providing an irrigation signal to a pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (¶ [0033]) wherein the method operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of +1 and a high irrigation rate of +6, or could be interpreted and having a low irrigation rate as having a value less than 0, and having a high irrigation rate as greater than 0).
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (¶ [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (¶ [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (¶ [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  
Regarding claim 8, Subramaniam teaches the method of claim 6, wherein the irrigation rate is calculated based on a function that yields a higher irrigation rate based on a higher rate of change of temperature difference (Fig. 7, ¶ [0033], [0037], & [0039]).
Regarding claim 9, Subramaniam teaches the method of claim 8, wherein the function is configured to yield a higher irrigation rate based on a higher value of the temperature difference (Fig. 7, ¶ [0033], [0037] & [0039]).
Regarding claim 11, Subramaniam teaches a software product, comprising a non-transient computer-readable medium in which program instruction are stored, which instructions, when read by a central processing unit (CPU), causes the CPU to (¶ [0033]): receive a temperature signal which is indicative of a temperature of a myocardium of a chamber of a heart at a plurality of different times (¶ [0033]); calculate a rate of change of the temperature over time based on the temperature signal Fig. 4; 144 & Fig. 7-9, ¶ [0030] & [0033]) calculate a temperature difference, which is equal to a current temperature measured by the temperature sensor less a preset target temperature (¶ [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); calculate an irrigation rate with which to irrigate the myocardium via an irrigation channel with an irrigation fluid based at least on the calculated rate of change of the temperature (Fig. 7, ¶ [0033], [0037], & [0039]) and the temperature difference (¶ [0037] discusses the change of irrigation rate as being “based on the difference between the measured temperature and the safety temperature set by the user”); and provide an irrigation signal to a pump to irrigate the myocardium with the irrigation fluid at the calculated irrigation rate (¶ [0033]) wherein the method operates in at least one of a low irrigation rate and a high irrigation rate (Fig. 7 shows a variety of magnitudes of irrigation rates, of the device, these low and high irrigation rates could be interpreted as having a low irrigation rate of +1 and a high irrigation rate of +6, or could be interpreted and having a low irrigation rate as having a value less than 0, and having a high irrigation rate as greater than 0). 
Subramaniam further teaches the measured temperature difference as being that of cardiac tissue (¶ [0005]).
However, Subramaniam fails to teach that cardiac tissue at the measured site as being of the myocardium. 
Zhang teaches an interventional system providing ablation with regulated heating and cooling of tissue. Zhang further teaches (¶ [0003]) the measured temperature of the heart tissue is myocardial tissue. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang into the device of Subramaniam as Zhang teaches (¶ [0003]) the crucial role that myocardial tissue plays in a variety of diseases such as coronary artery disease, and the relation between intra-cardiac tissue temperature and the protection of heart tissue from potential diseases.  

Claims 5 and 10  are rejected under U.S.C. 103(a) as being unpatentable over Subramaniam (U.S. 2010/0211070 A1) in view of Zhang (US 2009/0137997 A1) further in view of Harlev (U.S. 2017/0312025 A1).
Regarding claims 5 and 10, Subramaniam teaches the system and method as substantially claimed in claims 4 and 9, and further teaches calculating the irrigation rate (Fig. 7, ¶ [0033]) based on: the calculated rate of change of the temperature; the temperature difference (Fig. 7, ¶ [0033], [0037], & [0039]), however fails to disclose calculating the irrigation rate based on a rate of change of the RF power; and a RF power difference, which is equal to a difference between a current value of the RF power and a preset target RF power. Harlev teaches the irrigation rate based on: a rate of change of the RF power (¶ [0032]); and an RF power difference, which is equal to a difference between a current value of the RF power and a preset target RF power (Fig. 27, ¶ [0038], [0048], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Subramaniam to incorporate the teachings of Harlev as applying a known technique to a known device ready for improvement to yield predictable results. It is taught in Subramaniam ¶ [0035] that “Change in the fluid flow rate … may be accomplished through unit-based increases and decreases… The magnitude of the unit will depend upon factors such as … power level and cooling fluid temperature” and would therefore be an obvious improvement to the current invention of Subramaniam to have irrigation rate be dependent upon the power level of the RF power in a similar manner to that of the temperature as shown in Subramaniam.

Response to Arguments
Applicant’s argument filed 04/18/2022 have been fully considered but they are not persuasive. 
Specifically, with regard to the argument that the Subramaniam/Zhang rejection does not disclose: calculating a temperature difference, which is equal to the current temperature of the myocardium as measure by the temperature sensor less a preset target temperature. 
As discussed in the above rejection, Subramaniam does teach “calculating a temperature difference, which is equal to the current temperature … less a preset target temperature”. The measured temperature is the temperature values located under the section “Temperature (˚C)” in the table displayed in Fig. 7, and the preset target temperature is the preferred temperature of 45˚C. The calculated temperature difference can be seen in the unit-based adjustments, taking into account each rate of change value, such as 0.0˚C/Sec for example, the difference between the measured temperature and the preferred temperature will change the rate of fluid flow, such as the flow rate increasing by +1 when the measured temperature is 50˚C.
Additionally, it can be seen as a depending on the difference and not simply the value of the measured temperature, as an adjustment to the preferred temperature would adjust the outcome of the flow rate. For example, assuming all system parameters to be the same as that of the exemplified embodiment, if the preferred temperature was 50 ˚C, and the measured temperature was 50 ˚C, with no change in the temperature over time, the fluid flow rate of the cooling fluid would not increase, as an increase of a flow rate of a cooling fluid would decrease the temperature, which would not maintain the temperature at the preferred temperature level. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794